        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 1 of 11   1
     JAGLAZAC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 Cr. 610 (JGK)

5    AVIRAM AZARI,
                                                    Conference
6                     Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    October 16, 2019
9                                                   4:30 p.m.

10
     Before:
11
                              HON. JOHN G. KOELTL,
12
                                                    District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   EUN-YOUNG CHOI
     OLGA ZVEROVICH
17        Assistant United States Attorneys

18   MOSES & SINGER
          Attorney for Defendant
19   BARRY S. ZONE

20   Also Present:
     Chase Primurch, FBI Special Agent
21   Meir Turner, Hebrew Interpreter

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 2 of 11       2
     JAGLAZAC

1              (Case called)

2              THE COURT:    Good afternoon, all.

3              MS. CHOI:    Good afternoon, your Honor.

4              Eun-Young Choi, on behalf of the government.          With me

5    at counsel table is Olga Zverovich of our office and Chase

6    Primurch, who is a special agent for the FBI.

7              DEPUTY CLERK:     And for the defendant?

8              MR. ZONE:    Good afternoon, your Honor.

9              Barry Zone, for Mr. Azari, who sits beside me.

10             How are you?

11             THE COURT:    Good afternoon.     Fine.    Thank you.

12             I note that we have an interpreter present.

13             And is your oath on file?

14             THE INTERPRETER:      Yes, your Honor.

15             THE COURT:    Okay.   Thank you.

16             Ms. Choi, where are we?

17             MS. CHOI:    Your Honor, we have started discovery --

18   well, let me take a step back.       The defendant was arrested on

19   September 29th upon entry into the country.          He was presented

20   and arraigned before Magistrate Judge Fox the next day,

21   September 30th.

22             We've started discovery.       It's been limited to --

23             THE COURT:    I'm sorry.    The defendant was arrested and

24   arraigned on September the 30th.

25             MS. CHOI:    He was arrested on September 29th, your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 3 of 11          3
     JAGLAZAC

1    Honor, which was a Sunday morning, when he flew into JFK from

2    Israel.

3              THE COURT:    Okay.

4              MS. CHOI:    He then was presented the next day, which

5    was that following Monday before Magistrate Judge Fox, who

6    arraigned him on the S1 indictment in this case.

7              THE COURT:    And did the magistrate judge exclude time?

8              MS. CHOI:    He did exclude time till today, your Honor.

9              THE COURT:    Okay.   And so is that one day off the

10   speedy trial clock?

11             MS. CHOI:    I think not.     I think it goes from the

12   initial appearance, which would have been that Monday.              So I

13   think no days have run.

14             THE COURT:    Does defense counsel agree?

15             MR. ZONE:    Yes, your Honor.

16             THE COURT:    Okay.   No time off speedy trial clock.

17             Okay.    Ms. Choi, tell me about the case.

18             MS. CHOI:    Yes, your Honor.

19             The defendant is charged in a variety of independent

20   counts, dealing with his facilitation of what we call a

21   spear-fishing campaign.      And I don't know if your Honor is

22   familiar with that general type of campaign.          But, in essence,

23   he was an individual who directed groups of hackers as to

24   specific individuals' accounts to hack.         Those hackers would

25   then go about stealing users' credentials mainly through a


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 4 of 11      4
     JAGLAZAC

1    technique we describe as "spear-fishing," sending emails that

2    are designed to look like they're coming from trusted providers

3    such as Google, Yahoo, Apple and the like, or from the

4    individuals' place of work.       The victims would then click on

5    those emails, which would redirect them to servers that were

6    being controlled by the hackers themselves that, again, were

7    set up to resemble trusted providers or the individuals' place

8    of work.    The individuals would then attempt to log in to those

9    websites; it would be to theft of credentials.          The hackers

10   would then use those credentials that they had stolen in order

11   to steal the content of the accounts, which include email

12   accounts, both work and personal; social media accounts; online

13   storage, etc.    And then they would send updates to this

14   defendant about their status.

15              THE COURT:    Okay.   And what's the state of discovery?

16              MS. CHOI:    Your Honor, we've started discovery.        It's

17   limited as of today, in part because the parties are

18   negotiating a protective order to govern.         I can tell

19   your Honor about the type of data and discovery we anticipate

20   in this case, if you'd like.

21              THE COURT:    Okay.

22              MS. CHOI:    It basically falls into two types of

23   electronic evidence, for the most part.         The first category

24   would be search warrant returns of various email accounts that

25   were used both by the defendant and by his coconspirators in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 5 of 11        5
     JAGLAZAC

1    furtherance of the hacking scheme.        It would include

2    communications between him and his various coconspirators.

3    That's sort of category one.       That's a significant amount of

4    data.    We conservatively estimate it would be over terabytes

5    worth of data produced to the defendant in and of itself.           And

6    we're still compiling it trying to figure out how big that

7    tranche would be.

8               The second tranche of data is that the defendant

9    showed up into the country with two personal devices -- two

10   iPhones.    We're in the midst of getting those downloaded.         We

11   got search warrants from the magistrate for the search of

12   those.    We're still working on getting the contents out.          When

13   we have the full contents of those, we'll produce those to the

14   defendant.    As of now we don't know what the size of that will

15   be, but I think significantly less than email search warrant

16   returns.    And to be clear, the email search warrant returns

17   also include online accounts, storage accounts; not just the

18   emails themselves and various other items that were stored by

19   the defendant and the coconspirators -- of the online storage.

20              THE COURT:    When do you expect the discovery to be

21   complete?

22              MS. CHOI:    I think that if we can negotiate the

23   protective order, we can get a copy to defense counsel within a

24   month.    At least the vast majority of the electronic data from

25   the search warrant.      To the extent that we're also going to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 6 of 11       6
     JAGLAZAC

1    produce that data to the defendant, that might take some more

2    time, because logistics in trying to get email data and online

3    data to a defendant, who is incarcerated, sometimes takes a

4    little bit longer than that.       But I think we can get it done

5    pretty expeditiously.

6              THE COURT:    Okay.   Thank you.

7              Does the defense want to tell me anything?

8              MR. ZONE:    Your Honor, we have been in touch with the

9    prosecutor, so we're aware of everything she tells the Court.

10   We're anxious to take a look at the discovery.          I just received

11   a protective order.     So I just want to have a chance to look at

12   it and I'll discuss it with Ms. Choi.

13             I would also indicate that -- and this is a side issue

14   but I want the Court to be aware.        Perhaps you can assist and

15   send a communication to the jail.        In the beginning we've asked

16   I think Magistrate Judge Fox to order that Mr. Azari be given

17   kosher food.    And to date, that has not occurred.         So if you

18   could -- however it is that you communicate with them --

19             THE COURT:    Do you know if the magistrate judge has

20   entered any orders to that effect?

21             MR. ZONE:    I think he did.

22             MS. CHOI:    Your Honor, he did orally, and I think that

23   the docket in fact reflects Mr. Azari's religious status in

24   requesting that he be accommodated.

25             THE COURT:    Can the government make inquiries of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 7 of 11        7
     JAGLAZAC

1    -- is the defendant kept at the MCC or the MDC?

2              MS. CHOI:    Your Honor, he's kept at the MCC.        And this

3    is the first we've heard of the inability to get kosher meals.

4    We'll put in a call with the BOP to make sure that we can --

5              MR. ZONE:    We do appreciate that, your Honor.

6              THE COURT:    Can the government send me a letter about

7    what the results of the inquiry at the MCC is?

8              MS. CHOI:    We can do that, your Honor.

9              THE COURT:    Okay.   All right.     What I would do is set

10   the case down for another conference after defense has had the

11   opportunity to review discovery and to determine what motions,

12   if any, the defense intends to make.        So I would normally set

13   the case down for about 60 days from now, could be longer.

14   Whatever is convenient for the parties.

15             Yes, Ms. Choi.

16             MS. CHOI:    Your Honor, we've already consulted with

17   your deputy.    We would ask for a longer adjournment till

18   towards the end of February, in part, for two reasons.              One is

19   both myself and Ms. Zverovich are actually -- we're going to

20   have trials in the interim, and so we want to make sure that

21   we'll be available for the Court when that date comes.              As

22   well, I think it's just the amount of discovery in this case.

23   It's not a simple case.      It is quite a significant amount of

24   data.   So I think it would be to the defense's benefit to have

25   that extra time to determine what motions, if any, they wish to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 8 of 11        8
     JAGLAZAC

1    file.

2              We will expedite and prioritize the affidavits, for

3    instance, that would form the basis for the searches that were

4    executed in this case.

5              THE COURT:    Did you talk about an actual date with

6    Mr. Fletcher?

7              MS. CHOI:    Yes, your Honor.

8              The date that Mr. Fletcher gave to us that he said the

9    Court was available on is February 25th of 2020, at 4:30 p.m.

10             THE COURT:    Is that 25th or 26th?

11             MS. CHOI:    Two-five, your Honor.      The 25th.

12             THE COURT:    Okay.   Is that convenient for you also,

13   Mr. Zone?

14             MR. ZONE:    It is, Judge.

15             A couple things that I wanted to mention.

16             THE COURT:    Sure.

17             MR. ZONE:    With the size of that amount of data, what

18   I would ask is that the material be produced to the MCC.            We

19   are in the process of trying to put together a bail package.             I

20   can't say when that'll be.      But just, you know, to be careful

21   about this, I'd advise -- or ask the U.S. attorney to provide

22   whatever I get to the jail so he can start to review when they

23   start to produce it, and then advise me what sort of drive they

24   would require to be able to fit all of this on it, and if

25   there's a person who I could contact.        I know they're going to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 9 of 11       9
     JAGLAZAC

1    be on trial.    If we have a problem opening any of the files, or

2    any of that sort of stuff.

3              I'm just thinking ahead because it is a lengthy

4    adjournment, there is a lot of material.         And if there they're

5    on trial, sometimes -- and I know -- I've known Ms. Choi for a

6    long time.    She's very diligent.      She's always returned my

7    call.   But if you're on trial, sometimes a couple days can go

8    by.   And I just want to make sure we're in a position to

9    resource whatever we need.

10             All right, your Honor?

11             THE COURT:    Okay.

12             Ms. Choi.

13             MS. CHOI:    I think that won't be a problem,

14   your Honor.    We'll make efforts to get the discovery produced

15   to the defendant.

16             We note that there is an issue here in or view, which

17   is that there are significant numbers of victims that were

18   targeted by the defendant and his coconspirators.           And so we

19   may have to work out with defense what to do with regard to

20   that data.    But certainly there will be data that we can put on

21   a hard drive to the defendant.       And we can produce all of the

22   data to defense counsel without an issue, even as contemplated

23   on the protective order.

24             THE COURT:    Okay.   And also it seems like a reasonable

25   request to have an alternative contact person while you're on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 10 of 11       10
     JAGLAZAC

1    trial.

2               MS. CHOI:    Yes.

3               Your Honor, we'll find an AUSA.       And we also have a

4    paralegal who's here today who's handling the case.          We'll make

5    sure Mr. Zone has someone to contact if he can't contact either

6    one of us.

7               THE COURT:    Okay.   Fine.

8               If there are any problems that develop over the course

9    of the next few months, just send me a letter.          And if it's

10   necessary for me to have another conference with you before

11   February 25th, I will.      So meanwhile, another conference is

12   scheduled for February 25th, 2020, 4:30 p.m.

13              I will exclude prospectively the time from today until

14   February 25th, 2020, from speedy trial calculations.           The

15   continuance is designed to assure effective assistance of

16   counsel.    It's designed to allow the government to make

17   discovery, and the defense to review it.         It's required because

18   of the complexity of the case and the amount of discovery.            The

19   Court finds that the ends of justice served by ordering a

20   continuance outweigh the best interests of the defendant and

21   the public in a speedy trial.       This order of exclusion is made

22   pursuant to 18 U.S.C., Section 3161(h)(7)(A).

23              All right.    Anything further?

24              MS. CHOI:    Not for the government, your Honor.         Thank

25   you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00610-JGK Document 22 Filed 05/08/20 Page 11 of 11       11
     JAGLAZAC

1              THE COURT:    Anything from the defense?

2              MR. ZONE:    Not from the defense, your Honor.        Thank

3    you.

4              THE COURT:    Okay.   Good afternoon, all.

5              Oh, by the way, I should ask:

6              Ms. Choi, how did you mark the case?        I don't have the

7    initial sheet in front of me?       A, B or C?

8              MS. CHOI:    It was C, your Honor.

9              THE COURT:    What's your estimated length of trial?

10             MS. CHOI:    It depends, but I would say two to three

11   weeks, at least.

12             THE COURT:    Okay.   Thank you.

13             (Adjourned)

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
